—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered December 11, 2007, convicting her of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support her conviction of robbery in the second degree in violation of Penal Law § 160.10 (1) is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492-493 [2008]; People v Finger, 95 NY2d 894, 895 [2000]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Carr-El, 287 AD2d 731, 732 [2001], affd 99 NY2d 546 [2002]; People v Washington, 283 AD2d 661, 661-662 [2001]). Furthermore, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Skelos, J.P., Dickerson, Lott and Roman, JJ., concur.